Citation Nr: 0737548	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic right 
upper extremity disorder.  

2.  Entitlement to service connection for a chronic left 
upper extremity disorder.  

3.  Entitlement to service connection for a chronic left hip 
disorder.  

4.  Entitlement to service connection for a chronic left knee 
disorder.  

5.  Entitlement to service connection for a chronic left 
ankle disorder.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1978 to March 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied service 
connection for a right upper extremity disorder, a left upper 
extremity disorder, a left hip disorder, a left knee 
disorder, and a left ankle disorder.  In June 2005, the Board 
remanded the veteran's claims to the RO for additional 
action.  


FINDINGS OF FACT

1.  A chronic right upper extremity disorder was not shown 
during active service or for many years thereafter.  The 
veteran's chronic right acromioclavicular joint and 
glenohumeral joint degenerative joint disease and chronic 
right wrist ligamental repair have not been shown to have 
originated during active service.  

2.  A chronic left upper extremity disorder was not shown 
during active service or for many years thereafter.  The 
veteran's chronic left acromioclavicular joint and 
glenohumeral joint degenerative joint disease and chronic 
left finger tip traumatic amputation residuals have not been 
shown to have originated during active service.  

3.  A chronic left hip disorder was not objectively shown 
during active service or at any time thereafter.  

4.  A chronic left knee disorder was not shown during active 
service or for many years thereafter.  The veteran's chronic 
left knee arthritic disorder has not been shown to have 
originated during active service.  

5.  A chronic left ankle disorder was not objectively shown 
during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  A chronic right upper extremity disorder was not incurred 
in or aggravated by active service, and service incurrence 
may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a) (2007).  

2.  A chronic left upper extremity disorder was not incurred 
in or aggravated by active service, and service incurrence 
may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a) (2007).  

3.  A chronic left hip disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2007).  

4.  A chronic left knee disorder was not incurred in or 
aggravated by active service, and service incurrence may not 
be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2007).  

5.  A chronic left ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in September 2002, July 2005, March 
2006, and September 2006 which informed the veteran of the 
evidence generally needed to support a claim for service 
connection and the assignment of an evaluation and effective 
date of an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  The September 2002 VCAA notice was issued prior 
to January 2003 rating decision from which the instant appeal 
arises.  

The VA has attempted to secure all relevant documentation.  
While some service medical documentation is of record, it is 
apparent that the veteran's complete service medical records 
have not been incorporated into the claims file.  Repeated 
requests for such documentation from the National Personnel 
Record Center and all indicated military medical facilities 
have proven unsuccessful.  There remains no issue as to the 
substantial completeness of the veteran's claims to the 
degree possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  




II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Where a 
veteran served continuously for ninety days or more during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2007).  

A.  Upper Extremity Disorders

A September 2002 VA hospital summary states that the veteran 
complained of bilateral hand numbness.  In his September 2002 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the veteran advanced that he incurred arthritis in 
his shoulders and arms in March 1979.  He clarified that he 
had "arthritis throughout his body."  

An October 2002 VA treatment record states that the veteran 
complained of right shoulder and right elbow pain.  He 
reported that he was employed in the lumbar industry and cut 
wood with a chainsaw.  Impressions of right shoulder 
tendonitis and bursitis and right lateral epicondylitis were 
advanced.  

In an undated written statement received in February 2003, 
the veteran advanced that: he had "hit [his] right 
shoulder" in November 1978 while at Fort Gordon, Georgia; 
was placed on "restricted duty/PT perm. profile;" and 
sustained right shoulder soft tissue damage in November 1983 
at Fort Carson, Colorado.  In his February 2003 notice of 
disagreement (NOD), the veteran clarified that he was "hit 
in the right shoulder [and the] left leg by ammunition 
cases" in November 1978.  

A December 2003 VA treatment record notes that the veteran 
complained of right arm paresthesia.  An impression of 
cervical spine degenerative disc disease was advanced 

A January 2004 VA hospital summary states that the veteran 
presented a history of right shoulder pain since a logging 
accident "many years ago."  A February 2004 VA treatment 
record states that the veteran complained of bilateral 
shoulder pain of two years' duration.  He reported that his 
pain began after he was struck in the left shoulder and the 
right knee by a log in 2001.  The veteran presented a history 
of a right wrist ligamental repair.  Contemporaneous X-ray 
studies of the shoulders revealed bilateral acromioclavicular 
joint and glenohumeral degenerative joint disease.  An 
impression of "[ruleout] tendonosis vs RTC tear r[ight] 
shoulder" was advanced.  

VA clinical documentation dated in March 2004 reflects that 
the veteran complained of chronic shoulder pain.  He 
presented a history of a 1988 motor vehicle accident with 
hemiparesis of one years' duration; traumatic amputations of 
the left fingertips; "multiple fractures of various long 
bones and right wrist;" "right wrist repair several times 
from fighting;" and multiple gunshot wounds.  A March 2004 
VA hospital summary notes that the veteran complained of pain 
which "seemed to be produced by preexisting musculoskeletal 
pathology."  

VA clinical documentation dated in March 2005 indicates that 
the veteran complained of right arm pain since being struck 
by a log in 2001.  An impression of osteoarthritis was 
advanced.  A March 2005 VA hospital summary conveys that the 
veteran had arthritis of the shoulders "from being 
overweight."  

A July 2005 VA treatment record states that the veteran 
complained of shoulder pain.  He reported that he had been in 
a 1987 motorcycle accident and a 2001 "log accident."  
The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  A 
chronic upper extremity disorder was not objectively shown 
during active service or for many years thereafter.  The 
first clinical documentation of the claimed disabilities is 
dated in 2004, some 22 years after service separation.  

The veteran asserts that his chronic upper extremity 
disabilities were precipitated by his inservice trauma.  No 
competent medical professional has attributed the onset of 
any of the veteran's multiple upper extremity disabilities to 
active service.  Indeed, the veteran's claims are supported 
solely by his own written statements.  The Court has held 
that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the existence or 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In the absence of objective evidence of the onset of the 
claimed disorders during or proximate to active service or 
that it otherwise originated during active service, the Board 
finds that a preponderance of the evidence is against service 
connection for both a chronic right upper extremity disorder 
and a chronic left upper extremity disorder.  

B.  Left Lower Extremity Disorders

The September 2002 VA hospital summary states that the 
veteran was diagnosed with left knee traumatic arthritis.  In 
his September 2002 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
incurred "left hip, knee, leg, [and] ankle pain & loss of 
motor skills" in March 1979.  He clarified that he was 
"injured when some ammunition storage barrels fell on top of 
me" and "broke his leg while on active duty."  

The October 2002 VA treatment record states that the veteran 
complained of left knee pain.  He reported that he was 
employed in the lumbar industry and cut wood with a chainsaw.  
An impression of a left knee collateral ligament injury was 
advanced.  

In his undated written statement received in February 2003, 
the veteran advanced that: he had hit on the left leg in 
November 1978 while at Fort Gordon, Georgia; was placed on 
"restricted duty/PT perm. profile;" was "ran (sic) over 
with jeep" at the Redstone, Alabama, Army Arsenal; incurred 
a "broken left femur;" was given crutches; and sustained 
left hip soft tissue damage in November 1983 at Fort Carson, 
Colorado.  In his February 2003 NOD, the veteran clarified 
that he was "hit in the right shoulder [and] left leg by 
ammunition cases" in November 1978.  

The January 2004 VA hospital summary states that the veteran 
presented a history of left knee pain since a logging 
accident "many years ago."  The February 2004 VA treatment 
record states that the veteran complained of bilateral knee 
pain of two years' duration.  He reported that his pain had 
begun after he was struck in the left shoulder and the right 
knee by a log in 2001.  Contemporaneous X-ray studies of the 
left knee revealed findings consistent with left knee 
degenerative joint disease.  

VA clinical documentation dated in March 2004 reflects that 
the veteran complained of chronic knee and leg pain.  He 
presented a history of a 1988 motor vehicle accident with 
hemiparesis of one years' duration; traumatic amputations of 
the left fingertips; "multiple fractures of various long 
bones;" and multiple gunshot wounds.  The March 2004 VA 
hospital summary notes that the veteran complained of pain 
which "seemed to be produced by preexisting musculoskeletal 
pathology.  

VA clinical documentation dated in March 2005 indicates that 
the veteran complained of left knee pain since being struck 
by a log in 2001.  Impressions of osteoarthritis and a left 
leg bone infarct were advanced.  

An April 2005 VA hospital summary conveys that the veteran 
had arthritis of the knees "from being overweight."  The 
July 2005 VA treatment record states that the veteran 
complained of knee pain.  He reported that he had been in a 
1987 motorcycle accident and a 2001 "log accident."  

A chronic left knee disorder was not objectively shown during 
active service or for many years thereafter.  The first 
clinical documentation of the veteran's chronic left knee 
arthritic disorder is dated in September 2002, some 20 years 
after service separation.  

The veteran asserts that his chronic left knee disorder was 
caused by inservice trauma.  No competent medical 
professional has attributed the onset of the veteran's 
chronic left knee arthritic disorder to active service.  
Indeed, the veteran's claim is supported solely by his own 
written statements.  Such evidence is insufficient to 
establish an etiological relationship between active service 
and the onset of the veteran's left knee arthritic disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of objective evidence of the onset of the a 
left knee disability during or proximate to active service or 
that it otherwise originated during active service, the Board 
finds that a preponderance of the evidence is against service 
connection for a chronic left knee disorder.  

The Board notes that chronic left hip and left ankle 
disabilities have not been objectively manifested during 
active service or at any time thereafter.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, service connection for both a chronic left hip 
disorder and a chronic left ankle disorder are denied.  


ORDER

Service connection for a chronic right upper extremity 
disorder is denied.  

Service connection for a chronic left upper extremity 
disorder is denied.  

Service connection for a chronic left hip disorder is denied.  

Service connection for a chronic left knee disorder is 
denied.  



Service connection for a chronic left ankle disorder is 
denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


